INGRAHAM, J.
I concur with Mr. Justice McLAUGHLIN. The sale in partition, which it is claimed subjected the property in question to an easement, was made, and the conveyance under such sale was delivered, after the commencement of these proceedings to acquire the fee of Leggett avenue for a public street. The deed upon that sale was delivered after the fee had actually vested in the city by a resolution of the board of street opening and improvement. Leggett avenue was indicated on the map of this part of the city as am avenue which had been laid out by the public authorities. An easement to which the fee of that street would be subject would be acquired upon the owners of property abutting upon the street executing a deed conveying property bounding it by the proposed street or avenue. When, however, the proceeding to acquire the title to Leggett avenue was commenced, the fee of Leggett avenue was free from any easement, and none was created, until after the city had acquired the fee. The city certainly was bound to pay for the property in the condition it was in at the time it took the fee, and no subsequent act of the parties could create an easement in the property that had then been acquired by the city which would affect the right of the owners of the property to its fair value at the time it was taken.